                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 Dr. Joseph Ciccio, et al.,                       )
                                                  )   Civil No.: 3:19-cv-00845
          Plaintiffs,                             )
                                                  )   Judge Aleta A. Trauger
                  v.                              )
                                                  )   Magistrate Judge Barbara D. Holmes
 SmileDirectClub, LLC, et al.,                    )
                                                  )   Special Master Samuel P. Funk
          Defendants.                             )
                                                  )

                 DEFENDANTS’ RESPONSE TO PROVIDER PLAINTIFFS’
                     MOTION TO EXTEND DISCOVERY CUTOFF

I.     INTRODUCTION

         Defendants agree that the Court should revise the initial Case Management Order

(“CMO”). Despite Defendants’ best efforts to move this case expeditiously toward a merits-based

resolution, completing discovery in the next two weeks is not possible because of Provider

Plaintiffs’ approach to this lawsuit, and to discovery in particular. But the one-year, all-purposes

extension that Provider Plaintiffs seek is not warranted. There is a better way forward.

         As explained below (and as the case’s docket reflects), Provider Plaintiffs have made sure

that these proceedings have been chaotic. The expiration of the initial CMO’s discovery cutoff—

and Provider Plaintiffs’ simultaneous effort to “balloon the scope of the case” via their proposed

Second Amended Complaint—creates an inflection point. Provider Plaintiffs’ pending motions

for leave to amend and to extend the deadlines in the CMO together offer the Court an opportunity

to put this case—already pending for 21 months—back on track for an orderly, efficient, and fair

resolution. Defendants respectfully request that the Court enter a new CMO that front-loads class-

certification, so that the parties can properly prioritize their remaining discovery efforts. The

reasons for this request, and a proposed new case-management schedule, follow.



     Case 3:19-cv-00845 Document 221 Filed 07/02/21 Page 1 of 17 PageID #: 6929
II.     FACTUAL BACKGROUND

          A.     After the pleadings closed, Provider Plaintiffs served 93 requests for
                 production.

          Plaintiffs filed their initial Complaint on September 24, 2019, alleging that SmileDirect

 competed unfairly by making certain marketing statements that Plaintiffs alleged were “false

 advertising.” [Dkt. No. 1.] Plaintiffs exercised their right to amend and filed the First Amended

 Complaint (“FAC”)—the operative complaint in this case—on November 15, 2019. [Dkt. No.

 36.] Defendants moved to dismiss. [Dkt. No. 68.] The Court resolved those motions on June 2,

 2020 [Dkt. No. 96], and entered the initial CMO on July 10, 2020. [Dkt. No. 116.]

          When discovery commenced, Provider Plaintiffs immediately went on the attack.

 On July 6, 2020, they served 93 requests for production, not including subparts. [Dkt. No. 133,

 Ex. D.] Many of these requests had nothing to do with the marketing statements the FAC puts at

 issue, but instead were part of Provider Plaintiffs’ ongoing effort to put SmileDirect’s “entire

 business model” on trial. [E.g., id. at RFPs 1-4 (seeking business plans, forecasts, reviews, and

 SWOT analyses); RFPs 67, 82–86 (seeing documents produced in other litigations, investigations,

 or proceedings); RFPs 10, 66–67, 70–71, 75 (seeking Federal and state regulatory

 correspondence); and RFPs 23–24, 26–28, 30, 32, 35, 38, 68 (seeking documents relating to

 provider agreements, policies, and procedures).] From the jump, Provider Plaintiffs thus disproved

 their assertion that “Defendants’ concerns about delayed class certification proceedings and overly

 burdensome discovery are illusory.” [Dkt. No. 104 at 9.]

          B.     Provider Plaintiffs have executed a multistep plan to impede progress in
                 discovery.

          But that overbroad fusillade of document demands was only Step 1 in Provider Plaintiffs’

 offensive. Next, they implemented Step 2—the unusual step of demanding, just three days after

 serving their RFPs, that the parties meet and confer over those requests before Defendants’


                                       -2-
      Case 3:19-cv-00845 Document 221 Filed 07/02/21 Page 2 of 17 PageID #: 6930
responses were even due. [Ex. 1 (7/9/20 Payne Ltr.); Dkt. No. 133 at 25.] In the spirit of

cooperation and good faith, Defendants indulged that odd request.

       Step 3 in Provider Plaintiffs’ plot to sow disarray was to deny Defendants sufficient time

to respond to their discovery onslaught. When Defendants asked for an additional 30 days,

Provider Plaintiffs refused to grant an extension before the pre-response meet-and-confer that they

demanded. [See Ex. 2 (7/23/20 Payne email).] During that call, they offered only a week-long

extension, and pledged that they would be amenable to further one-week extensions. But a week

later, when Defendants requested one, Provider Plaintiffs refused further extensions. [See Ex. 3

(08/06/20 Payne email) (extending deadline only to Aug. 12, 2020).] Defendants met that rushed

deadline and served their objections and responses on August 12, 2020. [Dkt. No. 133 at 6.]

       Step 4 was to bombard Defendants and the Court with ginned-up discovery disputes.

To date, Provider Plaintiffs have filed seven. [Dkt. Nos. 133, 136, 139, 140, 150, 155, & 159.]

This step evidently was planned from the outset. During the initial meet-and-confer sessions—the

ones that took place before Defendants’ responses were due—Provider Plaintiffs mentioned over

a dozen times that they planned to initiate discovery disputes. [Dkt. No. 133 at 25; Ex. 4 (8/5/20

Gartel Ltr.) at 7; Ex. 3 (8/6/20 Payne email) (“We intend to move to compel on issues where there

is impasse”).] No wonder, then, that they sent their first draft dispute statement on August 18,

2020, just six days after receiving Defendants’ objections and responses. [Dkt. No. 133 at 6.]

       Step 5 was—and still is—to keep “ballooning” issues, rather than resolve them.

For example, when Defendants agree to provide Provider Plaintiffs with the discovery they have

demanded, Provider Plaintiffs refuse to take yes for an answer and press forward with filing

discovery disputes anyway. [E.g., Dkt. Nos. 138 at 1–2; 139 at 12–13.] Even after the Court (with

respect to some of their first 93 requests for production) reminded Provider Plaintiffs that




                                   -3-
  Case 3:19-cv-00845 Document 221 Filed 07/02/21 Page 3 of 17 PageID #: 6931
discovery “fishing expeditions” are improper [Dkt. No. 145 at 2], Provider Plaintiffs kept fishing,

serving 54 more RFPs (not including subparts) in February. [Dkt. 205-7 (Pls.’ 3d Set RFPs).]

        The process of arriving at search terms—standard practice in federal e-discovery—presents

perhaps the clearest example of Provider Plaintiffs’ efforts to make the case about expensive and

time-consuming discovery for the Defendants so as to extort a settlement and to impede progress

by multiplying disputes rather than resolving them. Provider Plaintiffs offered an initial proposed

set of 121 search terms and phrases just ten days after serving their 93 initial RFPs. [Ex. 5 (7/16/20

Payne Ltr.).] Provider Plaintiffs later expanded that list to almost 170 terms and phrases. [Ex. 6

(11/9/20 Fiorella Email).] That list included terms having nothing to do with Provider Plaintiffs’

false-advertising claims, including terms aimed not at advertising, but instead at SmileDirect’s

entire business model, like “business model*,” “business plan*,” “swot*,” and “strength* /10

weakness* /10 opportunit* /10 threat*.” [Id. at Attachment A (hit report for Provider Plaintiffs’

proposed terms).] The list also contained terms having nothing at all to do with the case:

             Examples of Provider Plaintiffs’ Proposed Search Terms and String




(Id.)



                                   -4-
  Case 3:19-cv-00845 Document 221 Filed 07/02/21 Page 4 of 17 PageID #: 6932
        Acting again in the spirit of cooperation, Defendants searched data collected from nine

custodians whom Defendants believe are most likely to have documents relevant to the claims and

defenses in this case,1 and generated a hit report showing that Provider Plaintiffs’ proposed search

terms would yield over 2.1 million documents, increasing to 2.5 million documents when

attachments and parents are added.




[Ex. 6 (11/9/20 Fiorella Email, at Attachment A) (indication added).] That total did not include

all data that was being collected and would be much higher today. Defendants shared this

information with Provider Plaintiffs and proposed an alternative set of search terms that would

yield a more-reasonable total of 349,000 documents. [Id. at Attachment C.] Provider Plaintiffs

refused to work toward a reasonable compromise, further impeding progress in discovery.

        Beyond that, Provider Plaintiffs have magnified the number and scope of discovery issues

through third-party practice, serving over two dozen third-party subpoenas to date. Many of the

subpoenas are of questionable, if any, relevance. Some seek information about SmileDirect’s

business relationships that did not arise until well after the Complaint was filed, contravening the



1
  The custodians identified by Defendants are the highest ranking members of the SmileDirect’s
management, including: (a) the CEO and Chairman; (b) the COO and Director; (c) the Chief
Global Brand Officer; (d) the Chief Legal Officer, Executive Vice President Business Affairs,
Secretary, and Director; (e) the Chief Marketing Officer; (f) the Chief Clinical Officer; (g) the
Global Head of Customer Experience; (h) the Chief Development Officer; and (i) a Co-Founder
and member of the Board. In addition, Defendants have collected and are reviewing over 12
terabytes of data stored on SmileDirect’s network drives, which include, among other things, the
Company’s advertisements during the period that the Court has found relevant to this case.


                                     -5-
    Case 3:19-cv-00845 Document 221 Filed 07/02/21 Page 5 of 17 PageID #: 6933
  Court’s instruction that post-Complaint discovery should be used “only for narrowly focused,

  pointed requests directed toward alleged specific ongoing conduct by Defendants.” [Dkt. No. 145

  at 4.] Provider Plaintiffs have yet to explain how inquiries into new business relationships could

  possibly be “narrowly focused, pointed requests [into] specific ongoing conduct.”

           These scorched-earth litigation tactics have increased defense costs substantially.

  Defendants have incurred costs for hundreds of hours spent defending themselves against

  unnecessary and counterproductive discovery disputes that Provider Plaintiffs insisted on filing.

  Provider Plaintiffs’ overbroad e-discovery demands also impose considerable cost. Defendants

  are currently incurring approximately $250,000 per month for their vendor to search, preserve,

  host, and conduct a first-level review of ESI.

           C.     Provider Plaintiffs’ latest gambit to “balloon the scope of the case” will impose
                  further cost and create further chaos.

           Provider Plaintiffs have recently asked the Court to allow them to “balloon the scope of

  the case” (as they described the effort to the Special Master) by adding 200 or more new

  defendants, including independent dentists around the country that use SmileDirect’s telehealth

  platform to treat patients, SmileDirect’s Chief Legal Officer, and others. Defendants’ response to

  the motion for leave to amend [Dkt. No. 204] addresses the many reasons for denying that motion.

  Plainly, allowing Provider Plaintiffs to “balloon the scope of the case” would cause Defendants’

  already-unreasonable discovery expenditures to spiral beyond control—all the more so if Provider

  Plaintiffs are granted a full additional year to pursue discovery in the same way they have to date.

III.     LAW AND ARGUMENT

           Provider Plaintiffs’ request to amend the CMO presents an opportunity to impose order

  and reason on Provider Plaintiffs’ chaotic case. As explained below, Defendants believe that, by




                                        -6-
       Case 3:19-cv-00845 Document 221 Filed 07/02/21 Page 6 of 17 PageID #: 6934
revising the CMO to front-load class certification, the Court can enhance efficiency and economy,

and prevent further prejudice to Defendants.

        A.     Addressing class certification in the near future will preclude Provider
               Plaintiffs from continuing to use the putative class-action label to justify
               excessive, and excessively expensive, merits discovery.

        The broad function of our judicial system is to do justice. In specific cases—and especially

in sprawling cases such as this one—that function is served by “bringing about a just resolution as

speedily, inexpensively, and fairly as possible.” Manual for Complex Litig. (Fourth) (“MCL”)

§ 10.1. But that result is neither automatic nor foreordained. Instead, it results from “developing

and monitoring an effective plan for the orderly conduct of pretrial and trial proceedings.” Id.

§ 10.13.

        The need for such a plan is especially acute in putative class actions such as this one.

Exorbitant discovery costs and the in terrorem effect of potential class certification can both be

used as weapons to try to coerce unjust settlements. Avoiding these injustices requires efficient

proceedings guiding the parties toward a certification decision at the earliest practicable time.

        B.     Provider Plaintiffs’ martial approach to discovery has impeded progress and
               undercut efficiency.

        As outlined above, Provider Plaintiffs have sought to make this a case about ever-

expanding and irrelevant discovery, rather than a case about SmileDirect’s advertising.2 Rather

than focus on evidence relevant to the proper resolution of their claims, they have served 148

requests for production to date (not counting subparts).        Many are so expansive that they


2
  Provider Plaintiffs’ recently filed reply brief regarding their motion for leave to amend offers
further proof that their aim is to make the discovery tail wag the merits dog. Rather than focus on
the specific marketing statements at issue, they now claim that they want to show “that
SmileDirect’s advertising was false because its business does not actually work the way it says it
does.” [Dkt. No. 219 at 3.] That capacious interpretation of their claims seems designed to
authorize the unlimited “entire business model” discovery that Magistrate Judge Holmes rejected.


                                     -7-
    Case 3:19-cv-00845 Document 221 Filed 07/02/21 Page 7 of 17 PageID #: 6935
necessarily overlap with others.    Many seek documents wholly unrelated to SmileDirect’s

advertising and irrelevant to any claim or defense. [Dkt. No. 196 at 10–15.]

       Not only have Provider Plaintiffs propounded excessive and irrelevant discovery, they also

have designed their discovery strategy to generate, and multiply, discovery disputes. Provider

Plaintiffs revealed as much by stating that they were planning to file motions to compel before

they’d even received Defendants’ initial responses. And throughout discovery, they have followed

through, filing seven discovery disputes to date, including disputes filed on issues on which the

parties had not reached impasse. [E.g., Dkt. No. 138.]

       All the while, Provider Plaintiffs have refused to fulfill their own discovery obligations,

opting instead to insist that discovery should be a one-way street.       [E.g., Dkt. No. 174-5

(02/12/2021 Franz Ltr.) (asserting that Provider Plaintiffs’ discovery obligations are “limited”);

Dkt. No. Doc. 139-18 (9/21/20 Payne Ltr.) (stating that Provider Plaintiffs “intend to abide by”

unidentified “limitations” on their obligation to participate in discovery).] Even though they

demand that SmileDirect metaphorically turn the company upside down and shake out every

document ever created, Provider Plaintiffs refuse to provide SmileDirect with basic information

relevant to fundamental issues, including the damages Provider Plaintiffs allege they have

incurred. [Dkt. No. 174 at 4–6.]

       Provider Plaintiffs’ tactics have impeded progress in discovery. Insofar as Provider

Plaintiffs complain that document productions were not complete by March, that is a problem of

their own making. Not only did they blow up the scope of discovery beyond reason, they also

undercut progress by refusing to negotiate—much less agree on—search terms. Instead, they

demanded that Defendants run an overbroad set of search terms that would yield over 2.5 million

documents from just nine custodians—all while demanding that Defendants add 15 more people




                                   -8-
  Case 3:19-cv-00845 Document 221 Filed 07/02/21 Page 8 of 17 PageID #: 6936
to the custodian list. [Ex. 7 (11/13/20 Payne Ltr.).] Even after Defendants offered a set of search

terms that yielded a reasonable volume of documents, Provider Plaintiffs refused to negotiate.

       More importantly, though, Provider Plaintiffs have stymied progress on resolving disputes

over what Defendants will produce. In December, Defendants proposed a global resolution for

disputes over which documents they would produce—an outcome that would be more efficient

than haggling over individual RFP responses. [Ex. 8 (12/13/20 Norris Ltr.).] When the parties

met and conferred, Defendants explained that they sought a global resolution so discovery could

proceed. Rather than agree or formulate a counterproposal, Provider Plaintiffs insisted on

addressing the RFPs one request at a time. Put simply, that is not the behavior of a party with an

interest in solving problems so discovery could progress. It’s the behavior of an obstructionist

seeking to abuse the discovery process. Again, Provider Plaintiffs’ motion complains about a

problem that they have engineered.

       C.      The Court should take this opportunity to remedy the problem and force
               Provider Plaintiffs back on track by decoupling class proceedings from merits
               proceedings.

       Plainly, the current schedule will not work, so the CMO should be revised. Provider

Plaintiffs’ proposed one-year, all-purposes extension, however, will not fix the problems described

above. At best, that approach merely kicks the can down the road for another year. At worst, it

will improperly reward Provider Plaintiffs for their obstruction. Either way, a one-year extension

will prejudice Defendants by subjecting them to another year of excessive discovery and its

associated expense.

       Instead, the Court should impose order on these proceedings by decoupling class

proceedings from the merits phase of the case. Specifically, the Court should modify the CMO to

set class-certification deadlines before discovery closes. To maximize economy and to ensure that

merits discovery aligns with the open issues in the case, the Court should also stay discovery while


                                   -9-
  Case 3:19-cv-00845 Document 221 Filed 07/02/21 Page 9 of 17 PageID #: 6937
class certification remains pending and then convene the parties after a class-certification decision

to determine the case’s remaining discovery needs. Defendants propose the following schedule:

    Oct. 1, 2021            Deadline for Provider Plaintiffs to file their class-certification brief and
                            supporting expert reports; all discovery stayed except for class-
                            certification expert discovery outlined below

    Nov. 5, 2021            Provider Plaintiffs must make their class-certification experts available
                            for deposition before this date

    Dec. 3, 2021            Deadline for Defendants to file their class-certification opposition and
                            supporting expert reports

    Jan. 7, 2022            Defendants must make their class-certification experts available for
                            deposition before this date

    Jan. 21, 2022           Provider Plaintiffs must file their class-certification reply

This schedule will require that the discovery period is extended for 2.5 months, through September

30, 2021.      Additionally, after the Court rules on class certification, it would conduct a case-

management conference to determine the remaining discovery needs and set a new schedule to

accommodate those needs.

          Courts have broad discretion to manage case schedules. Asurion, LLC v. SquareTrade,

Inc., No. 3:18-1306, 2019 WL 7421757, at *2 (M.D. Tenn. Oct. 15, 2019) (Holmes, M.J.) (staying

discovery pending resolution of a partial motion for judgment on the pleadings and noting that

“[d]istrict courts have broad discretion to manage the discovery process and control their

dockets.”) (citing Marie v. Am. Red Cross, 771 F.3d 344, 366 (6th Cir.2014)). In putative class-

action cases, courts often bifurcate proceedings, placing a barrier between class proceedings and

merits proceedings.3 E.g., Ballard v. Kenan Advantage Grp., Inc., No. 5:20CV1042, 2020 WL


3
  Defendants acknowledge that the Court chose not to bifurcate as part of the initial CMO. But,
like Defendants, the Court likely did not anticipate then that the case would follow the path it has
to this point—with the Provider Plaintiffs demanding excessive discovery, filing serial discovery
disputes, and, after 21 months, asking to “balloon” the scope of the case by adding 200 or more


                                     - 10 -
    Case 3:19-cv-00845 Document 221 Filed 07/02/21 Page 10 of 17 PageID #: 6938
4187815 (N.D. Ohio July 20, 2020); Chenault v. Beiersdorf, Inc., No. 1:20-CV-174, 2020 WL

5016795 (S.D. Ohio Aug. 24, 2020); In re Copper Tubing Litig., No. 04-2771 DV, 2006 WL

8434911 (W.D. Tenn. Oct. 3, 2006). To decide whether to bifurcate class and merits discovery,

courts consider three factors:

              Expediency—that is, whether bifurcation will aid the court in making a timely
               decision on class certification;

              Economy—including whether bifurcating may enhance efficiency by enabling the
               court to tailor merits discovery to the case’s needs after deciding class certification;
               and

              Enmeshment—the extent to which class issues and merits issues overlap.

Ballard, 2020 WL 4187815 at *1 (citing 3 Newberg on Class Actions § 7:17 (5th ed.)).

       The first two factors strongly favor front-loading class proceedings here. The sooner the

parties brief class certification, the sooner the Court can decide whether any class can be certified.

And requiring the parties to focus their immediate efforts in discovery on class-certification issues

will shorten the path to that decision. Chenault, 2020 WL 5016795, at *2. Further, front-loading

class proceedings will enhance both judicial economy and the overall economy of the proceedings.

If the Court ultimately denies class certification, as Defendants anticipate, Defendants will be able

to avoid wide-ranging discovery into issues irrelevant to the case’s merits—e.g., discovery into

SmileDirect’s business related to states other than those where the three Provider Plaintiffs

practice. E.g., Smith v. Laws. Title Ins. Corp., No. 07-12124, 2009 WL 514210, at *3 (E.D. Mich.

Mar. 2, 2009) (named plaintiff lacks standing to bring claims under laws of states in which he does

not reside); see also Dkt. 95 at 34 (recognizing that Provider Plaintiffs’ claims “could implicate



defendants and then pursuing free-range merits discovery for at least another year, all before
having to make any showing as to whether this case even should proceed as a class action.
Defendants respectfully submit that these developments warrant reconsidering the original
decision not to bifurcate class-certification proceedings.


                                  - 11 -
 Case 3:19-cv-00845 Document 221 Filed 07/02/21 Page 11 of 17 PageID #: 6939
individual states’ licensure and scope-of-practice laws”). And in the unlikely event that the Court

certifies a class, the Court will be in a better position to define the contours of merits-only

discovery after deciding whether a class can be certified, and if so, how that class is defined.

Chenault, 2020 WL 5016795, at *2 (“defining any potential class may limit or focus discovery on

the merits and prevent potentially unnecessary discovery costs”).

        The third factor is a closer call, but in light of Provider Plaintiffs’ theory of the case, that

factor also tilts in favor of dividing class and merits proceedings. Again, Provider Plaintiffs’ theory

is: SmileDirect’s advertisements made seven affirmative statements and one omission that each

deceived some consumers. But for being deceived by that advertising, some of those consumers

would have patronized Provider Plaintiffs for tooth-straightening services. Provider Plaintiffs

therefore have suffered financial harm from that lost business.4

        That theory shows that class issues and merits issues are largely distinct. At the class-

certification stage, the question is whether Provider Plaintiffs have proved that they meet Rule 23’s

prerequisites to class certification—that is, whether the named plaintiffs’ claims and the claims of

absent class members will rise or fall with common evidence, and whether other relevant factors

warrant certification of a class with the named plaintiffs as its representatives. Rikos v. Procter &

Gamble Co., 799 F.3d 497, 521 (6th Cir. 2015) (at the class-certification stage, the “named

plaintiffs must show that they will be able to prove injury through common evidence, not that they

have in fact proved that common injury.”) (emphasis in original); see also Dkt. No. 95 at 34 (noting

that on a motion for class certification, Provider Plaintiffs bear the burden and recognizing that

they “may ultimately struggle to establish” predominance). More specifically, to succeed on their


4
  Defendants previously identified this theory in their opposition to Provider Plaintiffs’ motion for
leave to amend. [Dkt. No. 204 at 1–2.] Provider Plaintiffs’ reply did not dispute that recitation of
their theory. [See Dkt. 219.]


                                     - 12 -
    Case 3:19-cv-00845 Document 221 Filed 07/02/21 Page 12 of 17 PageID #: 6940
motion for class certification, Provider Plaintiffs will need to show that the following questions

(among others) can be resolved with common evidence:

               whether each putative class member’s—that is, each American dentist and
                orthodontist’s—base of patients and prospective patients was exposed to the same
                SmileDirect advertisements and marketing statements;

               whether each putative class member’s base of patients and prospective patients
                interpreted those advertisements and marketing statements in the same way;

               whether each putative class member’s base of patients and prospective patients
                relied on those advertisements and marketing statements in the same way; and

               whether each putative class member’s base of patients and prospective patients
                would have made the same decision with respect to teeth-straightening services if
                not for being exposed to SmileDirect’s advertisements and marketing statements.

        By contrast, the merits stage will focus on questions of ultimate liability. There, the

Provider Plaintiffs will need to prove (among other things) that each of the SmileDirect

advertisements and marketing statements identified in the FAC was false, and that each of those

statements actually caused prospective patients not to procure teeth-straightening services from

their local dentist or orthodontist.

        Thus, class questions and merits questions overlap only at a high level of generality. That

is, they both touch upon questions of consumer behavior. But the specific questions at each stage

differ. That slight conceptual overlap does not necessitate full-blown merits discovery before the

parties can brief, and the Court can decide, class certification.

        Defendants’ proposal also avoids pitfalls that other courts have identified. Some courts

have refused to bifurcate class and merits discovery, reasoning that enmeshment of class and merits

issues threatens to spark additional disputes about whether particular discovery falls on the class

side or the merits side. E.g., Lee v. Cincinnati Cap. Corp., No. 19-12133, 2020 WL 4040652, at

*4 (E.D. Mich. July 17, 2020); Burges v. BancorpSouth, Inc., No. 3:14-1564, 2015 WL 13628132,

at *4 (M.D. Tenn. Oct. 26, 2015); McCluskey v. Belford High Sch., No. 09-CV-14345, 2011 WL


                                  - 13 -
 Case 3:19-cv-00845 Document 221 Filed 07/02/21 Page 13 of 17 PageID #: 6941
13225278, at *3 (E.D. Mich. Mar. 10, 2011). Notwithstanding Provider Plaintiffs fondness for

discovery disputes, that concern does not attach here. Defendants are not proposing an iron curtain

separating class and merits discovery. Instead, they propose only that the Court modestly extend

the discovery deadline and then address class certification before determining what, if any,

additional merits discovery may be needed. That proposal will not serve as an absolute bar to

further discovery, before class certification, into matters touching upon the merits. Instead, it will

require the parties to prioritize the discovery necessary for the Court to determine at “an early

practicable time” whether this case meets Rule 23’s requirements. Fed. R. Civ. P. 23(c)(1).

       Further, even courts that deny motions to fully bifurcate class and merits discovery

frequently do what Defendants request here—schedule class-certification briefing well before

merits discovery closes. For instance, in Burgess, the class-certification motion was due October

7, 2015, but discovery did not close until after that motion was filed and resolved. M.D. Tenn.

Case No. No. 3:14-1564 at Dkt. Nos, 97, 158, and 166. Similarly, in Obertman v. Electrolux Home

Care Prod., Inc., the court declined a defendant’s request to bifurcate class and merits discovery.

No. 2:19-CV-02487-KJM-AC, 2020 WL 8834885, at *2 (E.D. Cal. June 17, 2020). But in August

2020, the court entered a scheduling order setting the class-certification deadline for November

18, 2020 and the close of discovery for February 25, 2021. E.D. Cal. No. 2:19-CV-02487-KJM-

AC, Dkt. No. 27. See also Ex. 9 (McCluskey docket) (3/9/11 entry set discovery cutoff for 1/6/12;

Dkt. No. 126 set class-certification deadline for 7/6/11).

       Again, Defendants do not seek full bifurcation. Instead, they seek a revision to the CMO

that will incentivize the parties to prioritize discovery necessary for class certification by

scheduling class certification briefing before the close of all discovery. That schedule should




                                  - 14 -
 Case 3:19-cv-00845 Document 221 Filed 07/02/21 Page 14 of 17 PageID #: 6942
 prevent the discovery free-for-all that has plagued progress in this case, and help guide the

 proceeding to an orderly efficient resolution on the merits.

IV.     CONCLUSION

          The parties have been working under an initial CMO that does not differentiate between

 class and merits proceedings. The result has been enormous expense to Defendants, yet little

 progress.

          All agree that the CMO needs to be revised. To focus proceedings and incentivize

 efficiency, the Court should reject Provider Plaintiffs’ demand for a yearlong, all-purposes

 discovery extension enabling further discovery abuses by Provider Plaintiffs to extort a settlement.

 Instead, the Court should decouple class proceedings from merits proceedings, decide class

 certification at an early practicable time, and convene the parties after that decision to determine

 what necessary discovery remains.




                                       - 15 -
      Case 3:19-cv-00845 Document 221 Filed 07/02/21 Page 15 of 17 PageID #: 6943
Dated: July 2, 2021                   Respectfully submitted,

                                       /s/ Michael D. Meuti
                                      John R. Jacobson (Tenn. BPR #14365)
                                      D. Alexander Fardon (Tenn. BPR No. 13787)
                                      Elizabeth O. Gonser (Tenn. BPR No. 26329)
                                      RILEY WARNOCK & JACOBSON, PLC
                                      1906 West End Avenue
                                      Nashville, Tennessee 37203
                                      Telephone: (615) 320-3700
                                      Facsimile:     (615) 320-3737
                                      E-Mail:        jjacobson@rwjplc.com
                                                     afardon@rwjplc.com
                                                     egonser@rwjplc.com

                                      -and-

                                      David Rammelt (admitted pro hac vice)
                                      Nicholas J. Secco (admitted pro hac vice)
                                      BENESCH, FRIEDLANDER,
                                             COPLAN AND ARONOFF, LLP
                                      71 South Wacker Drive, Suite 1600
                                      Chicago, Illinois 60606
                                      Telephone: (312) 212-4949
                                      Facsimile:     (312) 767-9192
                                      E-Mail:        drammelt@beneschlaw.com
                                                     nsecco@beneschlaw.com

                                      -and-

                                      Michael D. Meuti (admitted pro hac vice)
                                      Andrew G. Fiorella (admitted pro hac vice)
                                      Mark K. Norris (admitted pro hac vice)
                                      BENESCH, FRIEDLANDER,
                                             COPLAN AND ARONOFF, LLP
                                      200 Public Square, Suite 2300
                                      Cleveland, Ohio 44114
                                      Telephone: (216) 363-4500
                                      Facsimile:    (216) 363-4588
                                      E-Mail:       mmeuti@beneschlaw.com
                                                    afiorella@beneschlaw.com
                                                    mnorris@beneschlaw.com

                                      Attorneys for the Defendants




                                 - 16 -
Case 3:19-cv-00845 Document 221 Filed 07/02/21 Page 16 of 17 PageID #: 6944
                               CERTIFICATE OF SERVICE

       Michael D. Meuti, an attorney, hereby certifies that on July 2, 2021, he caused a true and

correct copy of the foregoing document to be served via the Court’s ECF Filing System on the

following:



 Edward M. Yarbrough                             Richard Stone
 W. Justin Adams                                 Blackner, Stone & Assocs.
 Bone McAllester Norton PLLC                     123 Australian Avenue
 511 Union Street, Suite 1600                    Palm Beach, FL 33480
 Nashville, TN 37219                             rstoneesq@aol.com
 eyarbrough@bonelaw.com
 wadams@bonelaw.com

 Robert K. Spotswood
 Michael T. Sansbury
 Joshua K. Payne
 Morgan B. Franz
 Spotswood Sansom & Sansbury LLC
 One Federal Place
 1819 Fifth Avenue North, Suite 1050
 Birmingham, AL 35203
 rks@spotswoodllc.com
 msansbury@spotswoodllc.com
 jpayne@spotswoodllc.com
 mfranz@spotswoodllc.com




                                                           /s/ Michael D. Meuti




                                  - 17 -
 Case 3:19-cv-00845 Document 221 Filed 07/02/21 Page 17 of 17 PageID #: 6945
